DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 21, the prior art of record (Agarwal et al. (US 20180069538)) fails to suggest or disclose the apparatus as disclosed wherein the second voltage level is retained based on the first power supply voltage, in response to detecting that the second power supply voltage transitions to the ground reference level.
 	With respect to claim 28, the prior art of record fails to suggest or disclose the method as disclosed including retaining the second voltage level based on the first power supply voltage, in response to detecting that the second power supply voltage transitions to the ground reference level.
 	With respect to claim 34, the prior art of record fails to suggest or disclose a data retention flip-flop circuit as disclosed wherein the second voltage level is retained based on the first power supply voltage, in response to detecting that the second power supply voltage transitions to the ground reference level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849   
                                                                                                                                                                                                     /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849